Citation Nr: 1520546	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic lumbar strain.  

2.  Entitlement to an initial compensable rating for residuals of scrotal injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 (back) and June 2011 (scrotal injury) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection and assigned initial 10 percent ratings for these disabilities.  In May 2014, a Central Office hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ/RO).  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that he receives ongoing treatment at the Washington, D.C., VA Medical Center (VAMC) and he received private chiropractic treatment in 2013.  The most recent VA treatment records available for review are dated in December 2013.  Records of such treatment are not associated with the record, are likely to contain pertinent information (reports of ongoing VA treatment are constructively of record) and must be secured.  

Further, the Veteran claims his low back and scrotal injury disabilities are more severe than currently rated.  Specifically, he reported that his back disability is productive of constant pain at a level of 10 on a scale from 1-10 (10 being the worst) and the residuals of his scrotal injury include impaired urination and erectile dysfunction.  On December 2010 VA examination, the Veteran had an essentially normal lumbar spine examination, a December 2013 VA treatment report notes increased back pain since a January 2013 motor vehicle accident and a March 2014 VA examination report submitted by the Veteran shows decreased range of motion (including 0 to 15 degrees of flexion).  Similarly, a December 2010 VA genitourinary examination report and a March 2014 VA examination report submitted by the Veteran note findings of impaired urinary function but include no opinion as to the etiology of such impairment.  Given the length of time since VA ordered examinations, and the Veteran's allegations of increased symptoms, new examinations should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received since December 2013.  

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete private treatment records regarding the Veteran, to include 2013 records of chiropractic treatment.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service- connected chronic lumbar strain and residuals of scrotal injury.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back and residuals of scrotal injury.  The examiner must explain the rationale for all opinions given, citing to the objective medical findings leading to the examiner's conclusions, and (regarding degree of disability) indicate whether subjective complaints are consistent with objective clinical findings.  The examiner should address the contention that the scrotal injury resulted in symptoms of erectile dysfunction and impaired urinary function.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




